The constitution provides that each law "shall embrace but one subject, and matter properly connected therewith, which subject shall be briefly expressed in the title." The title shows that the Act relates to the regulation and taxing of the manufacture, distribution and sale of alcoholic beverages. It seems to me that a provision in the Act designed to make its taxing purpose effective is "matter properly connected therewith." The use of stamp taxes in connection with taxing the sale of liquors, tobacco, etc., has so frequently been resorted to that anyone might well be put on notice by this title that stamps might well be provided for in such an Act as an evidence that the tax has been paid. To make such a method of taxing effectual, the matter of making it unlawful to have in one's possession containers of alcoholic liquors without any stamp thereon showing the payment of the tax, is germane to the subject and purpose of the Act, and hence "matter properly connected therewith." Nearly all taxing statutes contain provisions reasonably designed *Page 369 
to make them effective. The scope of such statutes in this respect is necessarily broad.
WHITFIELD and BUFORD, J.J., concur.
JUSTICES TERRELL and THOMAS, not participating as authorized by Section 4687 Compiled General Laws of 1927 and Rule 21-A of the Rules of this Court.